       Case 1:15-md-02657-FDS Document 1359 Filed 02/26/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF
                                  MASSACHUSETTS


IN RE : ZOFRAN® (ONDANSETRON)
PRODUCTS LIABILITY LITIGATION                         Case No. 1:17-cv-10066

This document relates to:                             MDL No. 1:15-md-2657-

Amie L. Fluth v. GlaxoSmithKline LLC                  FDS



       DECLARATION IN SUPPORT OF PLAINTIFFS’ MOTION TO IMPOUND

       Pursuant to MDL Order No. 13 paragraph 10(c), Plaintiffs submit the following

Declaration in support of Plaintiffs’ Motion to Impound:

   1. Declarant, James C. Klick states that the Plaintiffs’ Sur Reply in Support of Plaintiff Amie

       Fluth’s Motion to Compel Answers to Interrogatories and Responses to Requests for

       Productions of Documents Against Defendant GSK and Exhibits 20-24 contain references

       to documents that have been identified as confidential by GSK and/or are documents that

       either GSK and/or some third party has not had opportunity seek to identify as confidential.

   2. Accordingly, Plaintiff Amie Fluth requests that the entire Plaintiffs’ Sur Reply in Support

       of Plaintiff Amie Fluth’s Motion to Compel Answers to Interrogatories and Responses to

       Requests for Productions of Documents Against GSK be filed together with Exhibits 20-

       24 under seal.

                                                   Respectfully submitted,

                                                   HERMAN, HERMAN & KATZ, LLC

                                                   _/s/ James. C. Klick______________
                                                   JAMES C. KLICK - #7451
                                                   820 O=Keefe Avenue
                                                   New Orleans, Louisiana 70113
                                                   Telephone: (504) 581-4892
                                                   Facsimile: (504) 561-6024
         Case 1:15-md-02657-FDS Document 1359 Filed 02/26/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of February, 2019, I served opposing counsel with a copy

of the above by electronic filing.



                                             _/s/ James. C. Klick______________
                                             JAMES C. KLICK
